Citation Nr: 1804300	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ocular hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for numbness and tingling of the lower extremities, to include as secondary to herbicide exposure or service-connected diabetes mellitus type II.

4.  Entitlement to service connection for a right arm condition with loss of grip and numbness/tingling of hand and forearm, to include as secondary to herbicide exposure or service-connected diabetes mellitus type II.

5.  Entitlement to service connection for left arm condition with loss of grip and numbness/tingling of hand and forearm, to include as secondary to herbicide exposure or service-connected diabetes mellitus type II.

 6.  Entitlement to service connection for bilateral foot condition, to include as secondary to herbicide exposure or service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A September 2007 rating decision of the Cleveland, Ohio RO denied service connection for numbness and tingling of lower extremities, a skin condition, and a foot condition, all as secondary to Agent Orange exposure.  

A March 2009 rating decision of the Roanoke, Virginia RO denied service connection for a right arm condition with numbness and tingling of the hand, loss of grip and left arm condition with numbness and tingling of the hand, a foot condition secondary to Agent Orange exposure, and also denied a petition to reopen service connection for ocular hypertension.

In April 2017, the Board reopened the claims for service connection for a skin disability and ocular hypertension and remanded the appeal for additional development. 

The issues of service connection for ocular hypertension, numbness and tingling of the bilateral upper and lower extremities, and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a skin disability (lichen simplex chronicus) that manifested in service and continued thereafter.


CONCLUSION OF LAW

The criteria for service connection for a skin disability (lichen simplex chronicus) have been met.  38 U.S.C. §§ 101(29), 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
The Board finds that the weight of the evidence of record supports a finding of service connection for a skin disability (lichen simplex chronicus).

First, there is a diagnosis of lichen simplex chronicus in the post-service VA treatment record.  See VA examination dated May 2017.  Accordingly, a disability during the appellate period has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Second, as to in-service incurrence of disease or injury, there is significant evidence of treatment for a skin disorder in service.  See April 1969, June 1969, June 1970, and November 1970 service treatment records.

Third, the evidence supports a finding of nexus.  The Veteran was afforded a VA examination in May 2017.  The examiner noted a current diagnosis of lichen complex chronicus and that the disease was present in 1969, with symptoms of a rash of the groin.  Although the May 2017 VA examiner opined that medical literature does not indicate a link between herbicide and lichen simplex chronicus, the Board interprets her opinion to indicate that the Veteran's current skin disability, lichen complex chronicus, is related to symptoms in service.  Here, the Veteran has provided competent and credible lay statements that his lichen simplex chronicus disability began during service and his existed since that time.  The Board notes that the Veteran is competent to report symptoms of a skin disorder in service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Board finds that the evidence as to nexus is at least in equipoise, and after affording the Veteran the benefit of the doubt, nexus has been demonstrated.  See Shedden, supra.  

In sum, there is competent, credible evidence of a current disability that manifested in service and continued since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).   As the preponderance of the evidence supports the claim, service connection for lichen simplex chronicus is warranted.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Service connection for lichen simplex chronicus is granted.


REMAND

Ocular Hypertension

The Veteran claims service connection for an ocular hypertension disability, to include as due to herbicide exposure or secondary to a service-connected disability.  See Statement in Support of Claim dated March 2008; see also Decision Review Officer hearing dated September 2011.  In an April 2017 remand, the Board directed VA to obtain additional opinions regarding the Veteran's claimed ocular hypertension. 

VA obtained an examination and opinions in May 2017.  The May 2017 examiner opined that it was less likely than not that the Veteran's ocular hypertension was caused or aggravated by service or his service-connected diabetes mellitus disability.  In regard to direct service connection, the examiner stated that the Veteran's ocular hypertension was a congenital or hereditary condition.  In regard to secondary service connection, the examiner stated that it is unlikely that the Veteran's ocular hypertension was aggravated by his diabetes mellitus because the Veteran's ocular hypertension/glaucoma is not of a neurovascular nature, but of an open angle type.  The VA examiner offers little or no rationale in support of her conclusions and the Board finds the May 2017 opinions are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Numbness and tingling of the bilateral upper and lower extremities

The Veteran claims service connection for numbness and tingling of the bilateral upper and lower extremities, to include acute or sub- acute early-onset peripheral neuropathy as due to herbicide exposure or as secondary to a service-connected disability.  See VA examination dated May 2017.
In an April 2017 remand, the Board directed VA to obtain additional opinions regarding the Veteran's claimed numbness and tingling of the bilateral upper and lower extremities.  VA obtained an examination and opinions in May 2017.  The May 2017 examiner noted that no definitive diagnosis could be assigned to the Veteran's bilateral upper and lower extremity symptoms.  While the May 2017 examiner noted sensory loss in the lower extremities and abnormal nerve conduction studies of the upper extremities from January 2007, the examiner did not provide an opinion on whether these symptoms were due to service or address the Veteran's complaints that his lower extremity symptoms have persisted since service.  Further, the record indicates the presence of cervical and lumbar spine radiculopathy.  See VA treatment records dated December 2004 and April 2017.  The May 2017 VA examiner did not address these findings.  The Board finds that there has not been substantial compliance with the April 2017 remand directives and additional opinions with supporting rationale are necessary to address whether the Veteran's ocular hypertension and his numbness and tingling of the upper and lower extremities were caused or aggravated by service or a service-connected disability.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Bilateral Foot Disability

The Board notes that the Veteran has not been afforded a VA examination in regard to his claim for a bilateral foot disability.  The Veteran testified before a Decision Review Officer hearing in September 2011 that he incurred "jungle rot" during his deployment to Vietnam.  

The September 2007 rating decision that denied service connection for a bilateral foot disability noted that the Veteran's VA treatment records showed the presence of onychomycosis and tinea pedis.  The Veteran's reports of in-service disease or injury are credible and competent and the Board finds that a VA examination and opinion are warranted to ascertain the presence and etiology of his claimed foot disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board also notes that the Veteran receives treatment for the disabilities on appeal from VA.  
These records may be relevant to the appeal and should be obtained on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain a VA opinion from a different examiner regarding the Veteran's claimed ocular hypertension disability.  The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that ocular hypertension was caused by service, including exposure to herbicide.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that ocular hypertension was caused or permanently worsened beyond a normal progression of the disease by diabetes mellitus.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.   

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.
3.  Obtain a VA opinion from a different examiner regarding the Veteran's claimed upper and lower extremity numbness and tingling disabilities

The examiner is directed to note his or her review of the entire claims file, and in particular, VA treatment records dated December 2004 and April 2017.

The examiner is directed to note his or her review of the Veteran's complaints that his lower extremity symptoms have persisted since service.  The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that manifested acute or sub- acute early-onset peripheral neuropathy of the upper and/or lower extremities within one year of January 1970. 

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran manifests peripheral neuropathy of the upper and/or lower extremities that was caused or was permanently worsened beyond a normal progression of the disease by diabetes mellitus.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

4.  Obtain a VA examination and opinion regarding the etiology of the Veteran's claimed bilateral foot disability.  

The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran manifests a bilateral foot disability (to include onychomycosis and tinea pedis) as a result of disease or injury in service.

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

5.  After the above development is completed, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


